
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.1


EQUITY MARKETING, INC.

SECOND AMENDMENT
TO CREDIT AGREEMENT


        This SECOND AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is dated as
of February 8, 2002 by and among EQUITY MARKETING, INC., a Delaware corporation
("Borrower"), the financial institutions party to the Amended Agreement (as
defined below) from time to time ("Lenders"), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and Issuing Lender and is made with
reference to that certain Credit Agreement dated as of April 24, 2001, as
amended by the First Amendment to Credit Agreement dated as of November 14, 2001
(the "Credit Agreement"), by and among Borrower, Lenders, Administrative Agent,
Swing Line Lender and Issuing Lender. Capitalized terms used herein without
definition shall have the same meanings herein as set forth in the Credit
Agreement.

RECITAL

        WHEREAS, Borrower and Lenders desire to amend the Credit Agreement as
set forth below;

        NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:

1.    AMENDMENTS TO THE CREDIT AGREEMENT

        1.1    Amendments to Section 1.01.    The definition for "Consolidated
Fixed Charges" is hereby amended and restated as follows:

        "Consolidated Fixed Charges" means, for any period, (without
duplication) the sum of (a) Consolidated Interest Charges payable in cash during
such period, (b) scheduled principal payments during such period on Indebtedness
(not including scheduled principal payments or reductions of Commitments under
this Agreement), (c) the Applicable Average Commitment Amount, and (d) the
aggregate amount of Restricted Payments (excluding any stock purchased to be
held as treasury stock and excluding $375,000 of preferred dividends payable to
Crown Capital in each Fiscal Quarter during 2001) made by Borrower during such
period, all for Borrower and its Subsidiaries on a consolidated basis determined
in accordance with GAAP."

2.    BORROWER'S REPRESENTATIONS AND WARRANTIES

        In order to induce Lenders to enter into this Amendment and thereby
amend the Credit Agreement in the manner provided herein, Borrower represents
and warrants to each Lender that the following statements are true, correct and
complete:

        2.1    Corporate Power and Authority.    Borrower has all requisite
corporate power and authority to enter into this Amendment and to carry out the
transactions contemplated by, and perform its obligations under, the Credit
Agreement as amended by this Amendment (the "Amended Agreement").

        2.2    Authorization of Agreements.    The execution and delivery of
this Amendment and the performance of the Amended Agreement have been duly
authorized by all necessary corporate action on the part of Borrower.

        2.3    Binding Obligation.    This Amendment and the Amended Agreement
are the legal, valid and binding obligation of Borrower, enforceable against it
in accordance with their terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws

-1-

--------------------------------------------------------------------------------


relating to or limiting creditors' rights generally or by equitable principles,
and any instrument or agreement required hereunder or by the Amended Agreement,
in each case, when executed and delivered, will be similarly valid, binding and
enforceable.

        2.4    Incorporation of Representations and Warranties From Credit
Agreement.    The representations and warranties contained in Section 5 of the
Credit Agreement are true, correct and complete in all material respects, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case they were true, correct and complete in all material
respects on and as of such earlier date.

        2.5    Absence of Default.    No event has occurred and is continuing or
will result from the consummation of this Amendment that would constitute an
Event of Default or a Default.

3.    MISCELLANEOUS

        3.1    Reference to and Effect on the Credit Agreement and the Other
Loan Documents.    

        (A)  On and after the Effective Date, each reference in the Credit
Agreement to "this Agreement", "hereunder", "hereof", "herein" or words of like
import referring to the Credit Agreement, and each reference in the other
documents entered pursuant to the Credit Agreement to the "Credit Agreement",
"thereunder", "thereof" or words of like import referring to the Credit
Agreement shall mean and be a reference to the Amended Agreement.

        (B)  Except as specifically amended by this Amendment, the Credit
Agreement and the other documents entered pursuant to the Credit Agreement shall
remain in full force and effect and are hereby ratified and confirmed.

        (C)  The execution, delivery and performance of this Amendment shall
not, except as expressly provided herein, constitute a waiver of any provision
of, or operate as a waiver of any right, power or remedy of Administrative Agent
or any Lender under the Credit Agreement or any of the other Loan Documents.

        3.2    Headings.    Section and subsection headings in this Amendment
are included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.

        3.3    California Law.    This Agreement shall be governed by, and shall
be construed and enforced in accordance with, the internal laws of the State of
California, without regard to conflicts of laws principles.

        3.4    Counterparts; Effectiveness.    This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document. This Amendment shall become
effective as of September 30, 2001 (the "Effective Date") upon the execution of
a counterpart hereof by Borrower and Required Lenders and receipt by Borrower
and Administrative Agent of written or telephonic notification of such execution
and authorization of delivery thereof.

[Remainder of page intentionally left blank]

-2-

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment
to Credit Agreement to be duly executed and delivered by their respective
officers thereunto duly authorized as of the date first written above.

    EQUITY MARKETING, INC., as Borrower
 
 
By:
 
/s/  LAWRENCE J. MADDEN      

--------------------------------------------------------------------------------

Name: Lawrence J. Madden
Title: Senior Vice President and Chief Financial Officer
 
 
BANK OF AMERICA, N.A., as Administrative Agent
 
 
By:
 
/s/  KEN PURO      

--------------------------------------------------------------------------------

Name: Ken Puro
Title: Vice President
 
 
BANK OF AMERICA, N.A., as Lender, Issuing Lender and Swing Line Lender
 
 
By:
 
/s/  DAVID J. STASSEL      

--------------------------------------------------------------------------------

Name: David J. Stassel
Title: Vice President

S-1

--------------------------------------------------------------------------------



QuickLinks


EQUITY MARKETING, INC. SECOND AMENDMENT TO CREDIT AGREEMENT
